DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on March 18, 2020.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2022 was considered by the examiner. See attached PTO-form 1449.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Medalion et al. (US Patent No. 11,228,610) (hereinafter “Medalion”) in view of Rao et al. (US Patent No. 10,812,500) (hereinafter “Rao”).
As per claim 1, Medalion discloses a method, comprising: 
querying, by a computer, a content database storing unstructured content, the querying including sending a query containing a set of keywords to the content database (col. 4, line 63-67, col. 5, lines 1-5); 
receiving, by the computer, unstructured content items from the content database, wherein each of the unstructured content items contains the set of keywords (col. 5, lines 6-14); 
clustering, by the computer, the unstructured content items received from the content database into a plurality of clusters based on topics found in the unstructured content items received from the content database (col. 5, lines 16-17); 
determining, by the computer from the plurality of clusters, a cybersecurity cluster using a list of vetted cybersecurity phrases, wherein the cybersecurity cluster consists of a subset of the unstructured content items having the set of keywords, and wherein the determining is based at least in part on a percentage of the vetted cybersecurity phrases in each of the unstructured content items received from the content database (col. 3, lines 54-57, col. 7, lines 54-65);
determining, by the computer, whether a ratio of the subset of the unstructured content items having the set of keywords as compared to the unstructured content items received from the content database meets or exceeds a predetermined threshold (col. 8, lines 64-67; Col. 9, lines 16-32); and 
responsive to the ratio meeting or exceeding the predetermined threshold, saving, by the computer, the query as a classifier rule in a rules database accessible by a cybersecurity classifier, the classifier rule containing the set of keywords (col. 7, lines 33-37, 48-53, col. 6, lines 23-25).  
Medalion do not explicitly teach, but Rao teaches wherein each of the vetted cybersecurity phrases consists of a combination of high-precision keywords (col. 7, lines 1-15, “malicious content”; col. 7, lines 57-63 as “rules be combined, union operation on social media users’ tweets (as “phrases or keywords”); col. 11, lines 45-67).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Medalion to implement the steps of wherein each of the vetted cybersecurity phrases consists of a combination of high-precision keywords as taught by Rao because it would enable the system for predicting and identifying misinformation potentially indicative of cyberthreats on large social media. 
As per claim 2, Medalion further teaches responsive to the ratio not meeting the predetermined threshold: determining top words or phrases from each of the plurality of clusters that is not the cybersecurity cluster; modifying the query with filter conditions based on the top words or phrases determined from each of the plurality of clusters that is not the cybersecurity cluster; and iteratively performing the querying, the clustering, and the determining until the ration meets or exceeds the predetermined threshold (col. 10, lines 55-67).  
As per claim 3, Medalion further teaches classifying, by the computer using the cybersecurity classifier, content sourced from a social media, wherein the classifying comprises applying the classifier rule which contains the set of keywords to the content sourced from the social media and, responsive to the classifier rule being met, flagging the content sourced from the social media as containing a cyberthreat (col. 11, lines 7-10, col. 4, lines 40-61).  
As per claim 4, Medalion further teaches receiving the set of keywords from a user device, wherein the set of keywords contains at least one dynamic keyword (col. 7, lines 43-65).  
As per claim 5, Medalion further teaches obtaining the set of keywords from a file or data store, wherein the file or data store contains static keywords, dynamic keywords, or a combination thereof (col. 7, lines 58-63).  
As per claim 6, Medalion further teaches receiving, from a user device, a request to update the cybersecurity classifier, wherein the request contains a keyword phrase and wherein the keyword phrase contains at least one dynamic keyword (col. 4, lines 40-51).  
As per claim 7, Medalion further teaches appending the set of keywords to the list of vetted cybersecurity phrases (col. 7, lines 48-53).
As per claims 8 and 15, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and a system, respectively. Therefore, they are rejected at least for the same reasons as claim 1.
As per claims 9-14, 16-20 have similar limitations as recited in dependent claims 2-7; therefore, they are rejected under the same subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Berninger et al. (US Patent No. 11,258,806).
	Huang et al. (US Patent No. 9,830,404).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        June 7, 2022